Citation Nr: 1759678	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The appellant served a period of active duty for training (ACDUTRA) from October 1966 to April 1967, with additional service in the United States Marine Corps Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2015, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In February 2016 the claims on appeal were remanded for further development.  The Board is satisfied that there has been substantial compliance with the February 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no credible, verified or verifiable in-service stressor on which a diagnosis of PTSD can be based.

2.  An acquired psychiatric disability did not have its onset during any of the Appellant's periods of ACDUTRA or federalized active duty service while in the United States Marine Corps Reserves. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are not satisfied.  38 U.S.C. §§ 101,1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. See Romanowsky v. Shinseki, 26 Vet.App. 289 (2013). 

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  A veteran is a person who served in the active military, naval, or air service.  38 U.S.C.S. § 101(2).  38 C.F.R. § 3.1(d).  The term active military, naval, or air service is defined to include any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.S. § 101(24)(B)-(C). 38 C.F.R. § 3.6(a). In turn, ACDUTRA and INACDUTRA include certain duty in the Army National Guard or Air National Guard of any State. 38 U.S.C.S. § 101(22), (23). 38 C.F.R. § 3.6(c)(3), (d)(4). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). 

Based on the appellant's treatment records, the Board acknowledges that he has a diagnosis of PTSD.  At issue is whether he has a verified stressor.  

The appellant claims that he has an acquired psychiatric disability as the result of cleaning up coffins and dead bodies that floated out of the ground as the result of flooding, declared as a national disaster, in Pennsylvania following Hurricane Agnes, in June of 1972.  He contends that he was in the Reserves at that time and activated as part of the disaster response.

The appellant's personnel records, including both his retirement credits record and his service separation document, indicate that he had periods of ACDUTRA or active duty service from October 1966 to April 1967.  The appellant's personnel records show no other periods of ACDUTRA service, active duty service, or federalized duty. 

The appellant does not claim that the stressor is related to any of these confirmed periods of ACDUTRA or active duty service.  His claimed stressor is related to experiences he alleges happened in June of 1972.  

The appellant's personnel records do not confirm active duty, ACDUTRA, or federalized service in June 1972.  The competent evidence of record does not support the appellant's claim that he was called to duty as part of the disaster response.  

The following efforts were made by the RO to verify the appellant's federal service for the two week period in June 1972 including: stressor verification request submitted to the Archives and Special Collections Branch, Library of the Marine Corps and conducting a search in the Headquarters Unites States Marines Corps Manpower Management Records and Performance Branch.  It also included conducting a Military Service History Inquiry in the Veterans Information Solution (VIS), and a search in the official Defense Technical Information Center (DTIC) website.  Similarly, the RO conducted National Archives Records Administration document search and submitted a follow up stressor verification request to the Manpower Management Support Branch.  However, all efforts to confirm whether the appellant had any federalized activation and participation in the event were negative.

The appellant provided two separate buddy statements in November 2015.  The first was by Colonel R. A. A. who stated that the appellant was part of his unit which was activated for flood relief due to Hurricane Agnes.  The second buddy statement by Colonel J. M. also stated that the appellant was part of his unit activated for rescue and cleaning duties as the result of Hurricane Agnes.  

The claimed stressor event occurred on June 1972.  According to the appellant's Record of Service (1070), the following was identified surrounding the claimed timeframe: Assigned to WERS (Wing Equipment Repair Squadron) 47, MARTC (Marine Reserves Training Command) Wyoming, PA for Annual Evaluation effective December 31, 1971 with a primary duty of Motor Vehicle Operator (MtrVehOpr).  Assigned to WERS 47, MARTC (Marine Reserves Training Command) Wyoming, PA to ATD (Annual Training Duty) effective September 4, 1972 with a primary duty of Motor Vehicle Operator (MtrVehOpr).  Assigned to WERS 47, MARTC (Marine Reserves Training Command) Wyoming, PA from ATD (Annual Training Duty) effective September 17, 1972 with a primary duty of Motor Vehicle Operator (MtrVehOpr).  Discharged from WERS 47, MARTC (Marine Reserves Training Command) Wyoming, PA effective September 19, 1972.  The RO submitted a stressor verification request to the Archives and Special Collections Branch, Library of the Marine Corps via email in April 2016.  A negative records response was received on the same day.

The RO contacted Colonel R. A. A on January 2017 to obtain additional details of the Hurricane Agnes activation.  While Colonel R. A. A. stated that the whole unit was activated by the Federal Government, he could not specifically recall if the Appellant was part of his unit due to the passage of time.

In June 2017, the RO conducted a Military Service History Inquiry in the Appellant's Information Solution (VIS).  The only period of service identified for the appellant was his Active Duty Training period of October 20, 1966 to April 19, 1967.

Based on the evidence of record, the RO was able to verify that, in response to Hurricane Agnes, approximately 50 Marines who were assigned to the Wing Equipment Repair Squadron-47, 4th Marine Air Wing responded to a frost call (Fast Response On Short Transmission).  Duties conducted by the participants included rescue operations, assistance to civilians in cleaning up debris, refiling washed out land, initial home repairs and recovery of disinterred bodies from the flooded cemetery.  It is also identified during this event; the squadron was conducting duties at half capacity.  This indicated that all of the members of the squadron were not present during the event.  Based on a review of the appellant's NAVMC 118(11)-PD, Administrative Remarks (1070) and NAVMC 118(3)-PD, Record of Service, there were negative findings identifying that the appellant received activation credit and/or participated in the event.  There were also negative findings of activation orders, awards and/or medical treatment during his reserve period, to substantiate that he participated in the event.

Correspondence received by the RO in May 2017 from the Headquarters United States Marines Corps Manpower Management Records and Performance Branch stated that a search of the records was conducted and, from the information furnished, the appellant could not be identified as having served during the Hurricane Agnes Disaster.

The appellant's attorney raised the issue that the ATD (Annual Training Duty) effective September 4, 1972 was the week on which the Veteran participated in the clean-up.  However, reserve programs that are not considered active duty are Inactive Active Duty for Training (IADT), Annual Training (AT) and Inactive Duty Training (IDT) per guidance under M21-1.III.ii.6.A.2.b. and M21-1.III.ii.6.A.2.c.  Furthermore, the issue raised by the appellant's attorney contradicts the appellant's statement of when he was activated for federalized service, for a two week period in June 1972, to provide relief in the aftermath of the Hurricane Agnes Disaster.

The Board concludes that the preponderance of the evidence is against a finding that the appellant participated in the response to Hurricane Agnes and thus, he does not have a verified stressor.  As such, there is no valid diagnosis of PTSD.  There is no assertion or evidence that supports a finding that the appellant has an acquired psychiatric disability as a result of a period of active duty, ACDUTRA, or federalized service while with the United States Marine Crops Reserves.  The claim is denied. 





ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


